IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs March 8, 2016

                LOICE E. PITTMAN v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Coffee County
                       No. 42,191    L. Craig Johnson, Judge


                No. M2015-02105-CCA-R3-PC – Filed March 31, 2016


The Petitioner, Loice E. Pittman, appeals as of right from the Coffee County Circuit
Court’s summary dismissal of his petition for post-conviction relief. The Petitioner
contends that the post-conviction court erred by summarily dismissing his petition for
having been untimely filed. Discerning no error, we affirm the judgment of the post-
conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and CAMILLE R. MCMULLEN, J., joined.

Loice E. Pittman, Tiptonville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; M. Todd Ridley, Assistant
Attorney General; Charles Craig Northcott, District Attorney General; and Jeffrey D.
Ridner, Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        In July 2003, the Petitioner pled guilty to two counts of rape of a child and
received a total effective sentence of fifteen years. On July 13, 2015, the Petitioner filed
the instant petition for post-conviction relief, alleging that his guilty pleas were
involuntarily and unknowingly entered into, that trial counsel was ineffective, that
evidence gained from an unconstitutional search was used against him, that the State
failed to disclose exculpatory evidence, and that there was newly discovered evidence. In
explaining why the petition was filed after the one-year statute of limitations had expired,
the Petitioner stated that he had only “recently learned that [he] could file” a petition for
post-conviction relief.
       The State subsequently filed a motion to dismiss the petition for being untimely
filed. The Petitioner responded to the motion to dismiss with a “motion for [extension] of
time” stating that he needed more time to respond to the State’s motion because he did
not “understand all of the allegations presented by the State.” On September 22, 2015,
the post-conviction court entered an order summarily dismissing the petition for having
been untimely filed. The Petitioner filed a timely notice of appeal and argues on appeal
that the post-conviction court erred by summarily dismissing the petition without
responding to his “motion for [extension] of time.”

        Post-conviction relief is available when a “conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103. A
petition for post-conviction relief must be filed “within one (1) year of the date of the
final action of the highest state appellate court to which an appeal is taken or, if no appeal
is taken, within one (1) year of the date on which the judgment became final . . . .” Tenn.
Code Ann. § 40-30-102(a). Here, it is undisputed that the Petitioner filed his petition
well outside the one-year statute of limitations.

        “[T]he right to file a petition for post-conviction relief . . . shall be extinguished
upon the expiration of the limitations period.” Tenn. Code Ann. § 40-30-102(a). “If it
plainly appears from the face of the petition, any annexed exhibits or the prior
proceedings in the case that the petition was not filed . . . within the time set forth in the
statute of limitations, . . . the judge shall enter an order dismissing the petition.” Tenn.
Code Ann. § 40-30-106(b). The Post-Conviction Procedure Act is explicit that the one-
year statute of limitations “shall not be tolled for any reasons, including any tolling or
saving provision otherwise available at law or equity.” Tenn. Code Ann. § 40-30-102(a).

       The Post-Conviction Procedure Act provides for only three narrow factual
circumstances in which the statute of limitations may be tolled, none of which the
Petitioner alleges apply to his case. See Tenn. Code Ann. § 40-30-102(b). In addition to
the statutory circumstances, our supreme court has held that due process principles may
require tolling the statute of limitations. See Whitehead v. State, 402 S.W.3d 615, 622-
23 (Tenn. 2013). The Petitioner likewise does not claim that the statute of limitations
should be tolled on due process grounds.

        The only explanation the Petitioner offers for the untimeliness of his petition is
that he was unaware, until recently, of his right to file for post-conviction relief.
However, this court has repeatedly held that a petitioner’s ignorance of post-conviction
procedures and “mere lack of knowledge that a claim exits” will not toll the statute of
limitations. Joshua Jacobs v. State, No. M2009-02265-CCA-R3-PC, 2010 WL 3582493,
at *3 (Tenn. Crim. App. Sept. 15, 2010).

                                             -2-
        With respect to the Petitioner’s argument that the post-conviction court erred by
summarily dismissing the petition without responding to his “motion for [extension] of
time” to respond to the State’s motion to dismiss, we note that the post-conviction court
was required to dismiss the petition upon determining that the petition was untimely filed.
See Tenn. Code Ann. § 40-30-106(b). As such, the post-conviction court did not err in
failing to respond to the Petitioner’s motion. Accordingly, we affirm the post-conviction
court’s summary dismissal of the petition.

       Upon consideration of the foregoing and the record as a whole, the judgment of
the post-conviction court is affirmed.



                                                  _________________________________
                                                  D. KELLY THOMAS, JR., JUDGE




                                            -3-